Appeal from an order of the Family Court, Jefferson County (Richard V Hunt, J.), entered March 10, 2004 in an adoption proceeding. The order adjudged the child to have been abandoned by respondent and dispensed with her consent to the adoption of her child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Jenny-Beth L. v Bryan C.W. (23 AD3d 1069 [2005]). Present—Hurlbutt, J.P., Scudder, Gorski, Smith and Lawton, JJ.